DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 5-7 are objected to because of the following informalities:  
Claim 1 recites “the external surface” and “the interior surface”.  It is understood these should read “an external surface” and “an interior surface”.
Claim 1 recites “when the temperature surpasses”.  It is understood that should read “when a temperature surpasses”.
Claim 2 recites “is dimension to” three time; it is understood these should read “is dimensioned to”.
Claim 3 recites “wherein the front panel of the body contacts an hot objects”.  It is understood this should read “wherein the front panel of the body contacts a hot object”.  Further recitations of “when” in the claim suggest the limitation is functional.  And if this understanding is accurate, the claim could be amended to recite “wherein the front panel of the body is configured to contact a hot object”. 
Claim 5 recites “material that protects the wearer”.  It is understood this should read “material that is configured to protect”.
Claim 6 recites “the sensor detects the temperature”.  It is understood this should read “the sensor is configured to detect the temperature”.
Claim 7 recites “the speaker emits an audible alert”.  It is understood this should read “the speaker is configured to emit an audible alert”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over [Nenner, 2008/0137898] in view of [Sardis, US 2008/0316868] and [Hayakawa, JP-H09316714-A].
Regarding claim 1:
Nenner teaches (Figs. 1-2):
An oven mitt (“oven mitt 100”; paragraph 29), comprising:
a front “palm side” (paragraph 29)
a “back side”  (paragraph 30)
wherein the front side and the back side are joined to form a body having a wrist opening, a closed ended thumb pocket, and a closed ended finger pocket
an internal battery power supply (“power source 102, comprising a battery”; paragraph 29) is secured to the interior surface of the body (insofar as it is inserted inside between layers 110 and 112 of the mitt as described in paragraph 29 and shown in Fig. 2, it is secured to an interior surface of the body)
a “switch 108” (paragraph 29) operably connected to (“connecting the power source…”; paragraph 29) the internal battery supply
a speaker (“speaker 106”; paragraph 29)  operably connected to (paragraph 29) the internal battery power supply and the switch;
a processor (“processor” of circuit 104; paragraph 29) configured to actuate the speaker when the switch is actuated (as described in paragraph 29)

Nenner as embodied in Figs. 1-2 does not expressly teach:
the switch is a temperature sensor
the processor configured to actuate the speaker when the temperature surpasses a designated threshold

However, Nenner as embodied in paragraph 32 teaches “It is also contemplated that switch 108 may be a heat sensitive switch, such that upon encountering a predetermined magnitude of temperature, such as when the hand protector 100 is used to grasp a hot cooking implement, the audio playback circuit will be closed, causing the audio message to be played through speaker 106”.

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the oven mitt of Nenner Figs. 1-2 such that its switch 108 is a temperature sensor as in paragraph 32 and such that its processor is configured to actuate the speaker when the temperature surpasses a designated threshold, also as in paragraph 32, in order to create an oven mitt capable of playing an audio sound when the hand protector is used to grasp a hot cooking implement, as taught by Nenner (paragraph 32).

The modified Nenner does not expressly teach the
the front palm side is a front panel
the back side is a back panel

However, Sardis teaches (Fig. 6) an oven mitt 40 (paragraph 66) wherein opposing sides of the mitt are panels (“members 82, 84” fixedly attached by “seam 90”).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Nenner such that its front palm side is a front panel and its back side is a back panel, as in the opposing panels 82, 84 of Sardis, in order to arrive at the predictable result of a mitt that can be made by a routine cut and sew operation.

Thus Nenner in view of Sardis teaches all the claimed limitations except:
a plurality of hook and loop fasteners exposed on the external surface of the body
However, Nenner does teach the mitt is “decorative” (paragraph 29) and comprises a “design” which is visible in Fig. 1.  Nenner further teaches “Manufacturers…produce a plethora of decoratively designed oven mitts…to celebrate the user’s interest in a favorite holiday, sports team, culinary art, or other interest” (paragraph 5).

However, Hayakawa teaches (Figs. 1-2) a glove wherein a hook and loop fastener exposed on an external surface of a body affords customizable decoration to the glove: “gloves comprises one of paired surface fasteners which is fixed on the outside surface of a cloth 3 of a glove…the other paired hook and loop fasteners 5b fixed on the back faces of accessories 2a, 2b…so as to be detachably fitted to the outside surface of the cloth 3 by attaching the fasteners 5b to the paired fastener 5a. If the glove 1 does not match the dress, the accessories 2a, 2b on the glove can be simply removed by pulling the accessories 2a, 2b off the cloth 3 of the glove without taking the glove off, and replaced with other accessories because the accessories 2a, 2b are simply fixed with hook and loop fasteners 5a, 5b only” (Abstract).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Nenner such that it comprises the hook and loop fastener exposed on the external surface of the body of Hayakawa in order to permit a wearer to interchange design patterns via complementary hook and loop fasteners of decorations, as taught by Hayakawa (Abstract).  One of ordinary skill would be motivated to do so in view of Nenner’s suggestion that oven mitt manufacturers target a variety of decorative designs for varied user interests (paragraph 5 of Nenner).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have duplicated the hook and loop fastener exposed on the external surface of the body of the modified oven mitt in order to yield the predictable result of affording a plurality of opportunities for attachable decorations.   One would be motivated to accommodate a plurality of designs on the mitt insofar as Nenner shows what appears to be a plurality of design indicia on the mitt.  This modification is a “Duplication of Parts” modification; mere duplication of parts has no patentable significance unless a new and unexpected result is produced; see MPEP 2144.04.  In adopting the duplication, one would arrive at the limitation a plurality of hook and loop fasteners exposed on the external surface of the body.

Regarding claim 2:
Nenner in view of Sardis and Hayakawa teach the oven mitt of claim 1, as set forth above.
The modified Nenner further meets the claim limitation wherein the closed ended thumb pocket is dimension to receive the thumb; wherein the closed ended finger pocket is dimension to receive the fingers; wherein the wrist opening is dimension to encircle the wrist.
(Insofar as the mitt is configured to “grasp” an object (paragraph 32) and functions as a mitt, it meets the limitations; see also references to hand, wrist, and finger anatomy in paragraph 33.)

Regarding claim 3:
Nenner in view of Sardis and Hayakawa teach the oven mitt of claim 1, as set forth above.
The modified Nenner further meets the limitation wherein the front panel of the body contacts an hot objects (“grasp a hot cooking implement”; paragraph 32) being lifted when the thumb is received in the closed ended thumb pocket, the fingers are received in the closed ended finger pocket, and the wrist is encircled by the wrist opening.
(see also addressing of claim 2 pertinent to mitt configuration and hand/wrist anatomy.)


	Regarding claim 4:
Nenner in view of Sardis and Hayakawa teach the oven mitt of claim 1, as set forth above.
The modified Nenner further teaches wherein the plurality of hook and loop fasteners is configured to secure a plurality of decorative accessories to the body.
(Modifications applied to claim 1 result in an oven mitt, so claimed, comprising a plurality of hook and loop fasteners configured to secure a plurality of decorative accessories; refer to above treatment of claim 1.)

Regarding claim 5:
Nenner in view of Sardis and Hayakawa teach the oven mitt of claim 1, as set forth above.
The modified Nenner further teaches wherein the front panel of the body comprises a heat resistant material (“thermal protector's material, including…thermal…insulating layers”; paragraph 29) that protects the wearer from burns or other injuries (“provide a layer of insulation between the hand of a user and a heated cooking receptacle”; paragraph 2).

Regarding claim 7:
Nenner in view of Sardis and Hayakawa teach the oven mitt of claim 1, as set forth above.
The modified Nenner further teaches wherein the speaker emits an audible alert when the temperature sensor is in contact with an object with a temperature exceeding a predetermined temperature threshold.
(Modifications applied to claim 1 result in a mitt meeting this limitation; particularly the switch 108 is a temperature sensor as in paragraph 32 and such that its processor is configured to actuate the speaker when the temperature surpasses a designated threshold, wherein the audible alert is the audible output of the speaker when it is actuated; refer to above treatment of claim 1.)
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over [Nenner, US 2008/0137898], [Sardis, US 2008/0316868], and [Hayakawa, JP-H09316714-A] as applied to claim 1 and further in view of [Choi, US 2017/0295869].
Nenner in view of Sardis and Hayakawa teach the oven mitt of claim 1, as set forth above.
The modified Nenner further teaches wherein the temperature sensor is disposed within the front panel of the body (the modified sensor is 108, which is within the front side of Nenner as described in paragraph 29 and shown in Fig. 1), such that the sensor detects the temperature of an object being grasped (refer to above treatment of claim 1, wherein 108 is modified to be such a sensor capable of detecting temperature exceeding a threshold).

	However, Nenner as embodied in Fig. 1 does not expressly teach wherein the temperature sensor is disposed within the front panel of the body between the closed ended thumb pocket and the closed ended finger pocket.

However, Nenner at least suggests the components of the mitt can be displaced at alternate locations within the mitt: “any one or more of the components…may be located anywhere on the oven mitt…Multiple variations on placement of the various components of the audio playback circuitry will occur to those of skill in the art” (paragraph 30).

Choi teaches a protective glove.  Choi further teaches a “saddle” region of a human hand corresponding to an area between thumb and fingers: “Grip saddle region 115 is the palm region 106 area between the index finger 104 and the thumb 105 and forms an area that makes direct contact with an object when it is held by a close-gripped hand 100”; paragraph 14.  Choi further teaches portions of a glove can be engineered so as to correspond to this “saddle” region of the hand of a wearer (paragraphs 17, 18).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the modified Nenner such that its temperature sensor is disposed within the front panel of the body between the closed ended thumb pocket and the closed ended finger pocket, in the manner that the regions of Choi correspond to the grip saddle region of the hand of a wearer, in order to yield the predictable result of a temperature sensor capable playing an audio sound when the hand protector is used to grasp a hot, close-gripped, cooking implement insofar as Choi suggests that portion of the hand would be proximate to such an object when grasped closely (paragraphs 14, 17-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
[Shayne, US 2009/0293166] teaches an oven mitt comprising a speaker.
[Sarkissian, US 9,591,881] teaches a decorative ornament removably affixed to a glove.
[Pekar, EP 3,315,037 A1] teaches a protective glove comprising temperature sensor devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRADY A NUNNERY whose telephone number is (571)272-2995. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.N./Examiner, Art Unit 3732                                                                                                                                                                                                        
/KATHERINE M MORAN/Primary Examiner, Art Unit 3732